       Case 2:14-cr-00280-JCM-GWF Document 394 Filed 08/13/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Katherine_Tanaka@fd.org
 6
     Attorney for Dominque Wells
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:14-cr-00280-JCM-GWF
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                            RESENTENCING HEARING
            v.
                                                                   (Third Request)
13
     DOMINQUE WELLS,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Lisa Cartier-Giroux, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Katherine Tanaka, Assistant Federal Public Defender, counsel for Dominque Wells, that
20
     the Resentencing Hearing currently scheduled on September 10, 2021, be vacated and
21
     continued to a date and time convenient to the Court, but no sooner than forty-five (45) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defense counsel was just assigned to Mr. Wells’s case and needs additional time
24
     to prepare for the resentencing hearing.
25
            2.      The defendant is in custody and agrees with the need for the continuance.
26
            3.      The parties agree to the continuance.
      Case 2:14-cr-00280-JCM-GWF Document 393
                                          394 Filed 08/13/21 Page 2 of 3




 1         This is the third request for a continuance of the resentencing hearing.
 2         DATED this 13th day of August 2021.
 3
 4   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 5
 6
     By /s/ Katherine Tanaka                        By /s/ Lisa Cartier-Giroux
 7   KATHERINE TANAKA                               LISA CARTIER-GIROUX
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
       Case 2:14-cr-00280-JCM-GWF Document 394 Filed 08/13/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:14-cr-00280-JCM-GWF
 4
                   Plaintiff,                        ORDER
 5
            v.
 6
     DOMINQUE WELLS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the resentencing hearing currently scheduled for

11                                                                  November 19, 2021 at the
     September 10, 2021, at 10:30 a.m., be vacated and continued to ________________

12   hour of 11:00 a.m.

13          DATED this ___ day
                  August   13, of August 2021.
                               2021.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
